Citation Nr: 1122812	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California




THE ISSUES

1.  Entitlement to extension beyond June 19, 2009 of the delimiting date for the receipt of educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  

2.  Whether the Veteran is eligible for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1995 to June 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In his May 2010 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  In December 2010 correspondence the Veteran was advised that a videoconference hearing was scheduled for January 19, 2011; he failed to report for such hearing.  In a statement received by the Board on January 28, 2011, he indicated that due to a delay in the forwarding of his mail to a new address, he did not receive notice of the hearing until January 13 or 14, 2011 (and was unable to attend the scheduled hearing because he was out of town for a pre-scheduled business trip).  He requested that a Travel Board hearing be rescheduled for a later date.  His explanation presents good cause for his failure to appear on January 19.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As Travel Board and videoconference hearings are scheduled by the RO, the case must be remanded for such action.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a personal hearing before a traveling Veteran's Law Judge at the Oakland, California RO or, in the alternative if he so desires, a videoconference hearing before the Board.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

